ORDER
PER CURIAM.
The Petition for Allowance of Appeal is granted and this matter is remanded to the Honorable Eric Lilian of the Municipal Court of Philadelphia County to give that court the opportunity to determine whether Willie Darby (Respondent) was legally granted early parole before the expiration of his mandatory one-year sentence for operating a motor vehicle while intoxicated, 75 Pa.C.S. § 3731(e)(l)(iv), and thereafter, to enter an appropriate order indicating the court’s sentence in this matter, which can then be reviewed pursuant to 75 Pa.C.S. § 3731(e)(4) and (5).
Jurisdiction Relinquished.